                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:13-cr-00030

CLYDE ANDERSON, JR.


        SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                  MEMORANDUM OPINION AND ORDER


          On August 8, 2019, the United States of America

appeared by Andrew Tessman, Assistant United States Attorney,

and the defendant, Clyde Anderson, Jr., appeared in person and

by his counsel, Gary Collias, for a hearing on the petition

seeking revocation of supervised release submitted by United

States Probation Officer Justin Gibson.   The defendant commenced

an eighteen-month term of supervised release in this action on

October 23, 2018, as more fully set forth in the Supervised

Release Revocation and Judgment Order entered by the court on

July 5, 2018.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
          For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects: (1) on February 25, 2019, the defendant unlawfully

operated a vehicle with a suspended driver’s license, a crime to

which he pled guilty; (2) the defendant failed to report to the

probation officer as directed on each of January 30 and 31,

March 15, and April 22, 2019; (3) the defendant failed to submit

to random urinalysis drug screenings on each of January 29,

February 8 and 21, March 12, April 9 and 19, May 3, and June 10,

2019, and further failed to participate in individual substance

abuse counseling as directed by the probation officer for the

months of January through April 2019; and (4) the defendant

failed to participate in 30 days of GPS monitoring and comply

with curfew in that he violated curfew on each of May 29 and

June 7, 10, and 16, 2019; all as admitted by the defendant on

the record of the hearing and all as set forth in the petition

on supervised release.


          And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate


                                2
the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

THREE (3) MONTHS, with no term of supervised release to follow.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                                     DATED: August 8, 2019




                                 3
